CONSULTING AGREEMENT

 

THIS CONSULTING AGREEMENT (“Agreement”) is made effective as of the 17th day of
March, 2009 (the “Effective Date”),by and between Mannatech, Incorporated, a
Texas corporation (the “Company”), and Salinda Enterprises, LLC (“Salinda”) for
the consulting services of Samuel L. Caster, an employee of Salinda
(“Consultant” and collectively with Salinda and the Company, the “Parties” ).

RECITALS

WHEREAS, Consultant is a co-founder of the Company and as such has provided a
valuable direction and purpose to the Company since its inception;

WHEREAS, Consultant’s knowledge and insights continue to be important to the
future development and growth of the Company;

WHEREAS, Consultant was formerly Chairman of the Board of Directors and Chief
Executive Officer of the Company, and the Company now desires to retain
Consultant to perform certain consulting services, except as otherwise provided
herein, for the Company;

 

WHEREAS, Consultant is now an employee of Salinda;

WHEREAS, the Parties wish to enter into this Agreement to set forth the
obligations and responsibilities of each in connection with their contractual
relationship.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the Parties hereto agree as follows:

AGREEMENT

 

1.

NATURE OF WORK

Consultant will provide consulting services as requested by the Chief Executive
Officer, but primarily in the areas of sales, new product development,
international business development and any other consulting services mutually
agreed between the Parties that is determined by the Parties to be beneficial to
the Company (the “Services”). Consultant shall provide the Services on a
non-exclusive basis, except in the case of consulting services relating to new
product development (“Special Services”), and in such case, the Consultant shall
provide the Special Services to the Company on an exclusive basis. Consultant
shall report to the Chief Executive Officer of the Company and shall provide
monthly reports to the Chief Executive Officer outlining the services rendered
in the preceding month.

 

2.

DURATION

The term of this Agreement shall be from the Effective Date, and, unless
otherwise terminated, shall continue until the first anniversary of the
Effective Date, upon which the Term shall expire, unless earlier terminated
pursuant to Section 11 hereof (the “Term”). The Company

 

--------------------------------------------------------------------------------

may renew the Term for additional periods of one year by giving written notice
to Salinda on or before sixty (60) days prior to the end of any current
Term.           

 

3.

COMPENSATION  

(a)       Monthly Payment for Services. For the Services rendered under this
Agreement, the Company will pay to Salinda Six Hundred Fifty Thousand Dollars
($650,000.00) per year for the Term of this Agreement. Salinda shall provide
monthly invoices for the Services rendered by Consultant during the month
preceding the invoice. Payment shall be made to Salinda within ten (10) business
days following the Company's receipt of each such invoice. All invoices shall be
directed to the attention of the Chief Financial Officer of the Company or his
designee.

(b)       Expense Reimbursement. The Company will reimburse reasonable and
necessary business expenses incurred by Salinda or Consultant in connection with
the Services rendered under this Agreement pursuant to the Company’s
then-current policy for reimbursement of business expenses. Reimbursement of
travel and other extraordinary expenses will be subject to prior approval by the
Chief Executive Officer of the Company. Each monthly invoice must be accompanied
by a certification by Salinda and Consultant representing that each is not in
violation of this Agreement, the SLC Reports or the Final Orders, each as
defined below.

 

4.

PERFORMANCE OF DUTIES  

(a)       Good Faith Performance. Consultant agrees that he will at all times
faithfully, industriously, and to the best of his ability, experience and
talent, and in good faith, perform all of the duties that may be required
pursuant to the express terms hereof, and the Company will provide all necessary
information and other support appropriate to the performance of the Services.

(b)       Location. Consultant agrees that he will primarily perform the
Services from Dallas/Fort Worth. Travel outside of the Dallas-Fort Worth area
shall require prior approval by the Chief Executive Officer of the Company.

 

5.

RESTRICTIVE COVENANTS

 

(a)       Confidentiality. During the Term of this Agreement and at all times
thereafter, the Consultant and Salinda will each keep confidential, not use for
their own benefit, and not divulge, furnish or make accessible to anyone any
Confidential Information. As used herein, “Confidential Information” means all
information concerning or related to the Services and the Company’s business,
operations, financial condition and prospects of the Company and its Affiliates,
regardless of the form in which such information appears and whether or not such
information has been reduced to a tangible form, and will specifically include:
(a) all information regarding the shareholders, directors, officers, employees,
customers, suppliers, associates, sales representatives and licensees of the
Company and its Affiliates, in each case whether past, present or prospective;
(b) all software, inventions, discoveries, trade secrets, processes, techniques,
methods, formulae, ideas and know-how of the Company and its

 

 

2

 

 



 

--------------------------------------------------------------------------------

Affiliates; (c) all financial statements, audit reports, budgets and business
plans or forecasts of the Company and its Affiliates, and (d) all Consultant and
Salinda Intellectual Property created by or for Consultant or Salinda hereunder;
provided, that Confidential Information will not include information which is or
becomes generally known to the public through no act or omission of Consultant
or Salinda; “Affiliate” means any Person which controls, is controlled by or is
under common control with the Company; “Control” means, with respect to any
Person, the possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of such Person, whether through
ownership of voting securities, by contract or otherwise; and “Person” means any
individual, firm, corporation, partnership, limited liability, company, trust,
estate, association or other legal entity.

 

(b)       Non-competition. During the Term (the “Restricted Period”), neither
Consultant nor Salinda shall directly or indirectly, for his or its own account
or for the account of others, act as an officer, director, stockholder, owner,
partner, employee, promoter, consultant, manager or participant in the
promotion, financing or management of a Competing Entity. A “Competing Entity”
is any business (i) in the multi-level marketing industry or (ii) that
manufactures, sells or otherwise trades in any product which the Company
manufactures, sells or otherwise trades in (including any product actively being
developed by the Company during the Term). Nothing in this Section shall
prohibit Consultant or Salinda from acquiring or holding any issue of stock or
securities of any person that has any securities listed on a national securities
exchange so long as (i) Consultant or Salinda is not deemed to be an “affiliate”
of such person as such term is used in Rule 145 under the Securities Act of
1933, as amended, and (ii) Consultant, members of his immediate family, Salinda
or persons under their control do not own or hold more than five percent (5%) of
any voting securities of any such person.

 

(c)       Non-solicitation. During the Restricted Period and for a period of two
(2) years commencing on the date of termination of this Agreement, neither
Consultant nor Salinda shall, whether for his or its own account or for the
account of any other person (i) solicit or induce, or in any manner attempt to
solicit or induce, any employees or agents of the Company to leave their
employment with the Company or terminate their agency relationship, as the case
may be, or accept employment with anyone else or hire any such employees, or
(ii) solicit, divert or attempt to solicit or divert, as a supplier or customer,
any person, concern or entity which furnishes products or services to, or
receives products or services from, the Company, nor will Consultant or Salinda
attempt to induce any such supplier or customer to cease being (or any
prospective supplier or customer not to become) a supplier or customer of the
Company.

 

(d)       Employment Prohibitions. During the Restricted Period, neither
Consultant nor Salinda shall directly or indirectly employ or retain the
services of any individual who has previously been an employee, associate or
consultant of the Company without the prior written consent of the Company’s
Chief Executive Officer.

 

 

6.

Ownership and use of Intellectual Property

 

(a)       Any Intellectual Property relating to the Services that is conceived,
developed, or reduced to practice, or caused to be conceived, developed, or
reduced to practice,

 

 

3

 

 



 

--------------------------------------------------------------------------------

in whole or in part by Consultant or Salinda in performance of the Services,
during the Term (the “Consultant Intellectual Property”) will be the exclusive
property of the Company.

 

(b)       As used herein, “Intellectual Property” means any and all Inventions,
Works, trade secrets, trademarks, mask works, and copyrights. “Invention(s)”
means any and all discoveries, improvements, ideas, concepts, creative works,
and designs, whether or not in writing or reduced to practice, and whether or
not they are patentable, including, but not limited to, processes, methods,
formulas, and techniques and know-how; and “Works” means those works fixed in
any tangible medium of expression from which they can be perceived, reproduced,
or otherwise communicated, either directly or with the aid of a machine or
device, whether or not they are copyrightable.

 

 

7.

Non-Disparagement

 

(a)       Neither Salinda, Consultant nor any of their employees, partners or
affiliates will make any statements (or cause or encourage others to make any
statements), written or verbal, that defame or disparage the personal or
business reputation, practices or conduct of the Company or its shareholders,
officers, directors, or employees.

 

(b)       Neither the Company nor the Company’s officers or directors will make
any statements (or cause or encourage others to make any statements), written or
verbal, that defame or disparage the personal or business reputation, practices
or conduct of Salinda or Consultant.

 

 

8.

Representations and Warranties of SALINDA & CONSULTANT

 

Salinda and Consultant each hereby represents and warrants to, and covenants
with, the Company as follows:

 

(a)       Salinda and Consultant each have the full legal right and power and
all authority required to enter into and to perform according to the terms of
this Agreement. This Agreement is duly and validly executed and delivered by
each of Salinda and Consultant and constitutes legal, valid, and binding
obligations of Salinda and Consultant enforceable against Salinda and Consultant
in accordance with its terms.

 

(b)       The execution, delivery and performance of this Agreement by each of
Salinda and Consultant do not and will not (i) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement or other instrument or other understanding to which Salinda or
Consultant is a party or by which any property or asset of Salinda or Consultant
is bound or affected, (ii) result in a violation of any law, rule, regulation,
order, judgment, injunction, decree or other restriction of any court or
governmental authority to which Salinda or Consultant is subject (including
federal and state securities laws and regulations), or by which any property or
asset of Salinda or Consultant is bound or affected, or (iii) result in a
violation of or the failure to

 

 

4

 

 



 

--------------------------------------------------------------------------------

have followed the recommendations of the Special Litigation Committee of the
Company’s reports dated August 26, 2006 and February 19, 2008 (the “SLC
Reports”).

 

 

9.

Representations and Warranties of company

 

The Company hereby represents and warrants to, and covenants with, Salinda and
the Consultant as follows:

 

(a)       The Company has the full legal right and power and all authority
required to enter into and to perform according to the terms of this Agreement.
This Agreement is duly and validly executed and delivered by the Company, and
constitutes legal, valid, and binding obligations of the Company enforceable
against the Company in accordance with its terms.

 

(b)       The execution, delivery and performance of this Agreement by the
Company does not and will not (i) conflict with, or constitute a default (or an
event that with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any agreement
or other instrument or other understanding to which the Company is a party or by
which any property or asset of the Company is bound or affected, or (ii) result
in a violation of any law, rule, regulation, order, judgment, injunction, decree
or other restriction of any court or governmental authority to which the Company
is subject (including federal and state securities laws and regulations), or by
which any property or asset of the Company is bound or affected.

 

 

10.

Independent ConTRACTOR Relationship

 

(a)       Nature of Work. At all times during the Term, Salinda and Consultant
shall have the status of independent contractors. In no event shall Salinda or
Consultant be deemed to be an employee of the Company, and neither Salinda nor
Consultant shall at any time be entitled to any Company employment rights or
benefits except as specifically set forth herein or be deemed to be an agent of
the Company or have any power to bind or commit the Company or otherwise act on
the Company’s behalf unless expressly authorized to do so in writing by an
officer of the Company. Salinda and Consultant shall have the independent
authority to determine the means and manner of engaging in the Services within
the reasonable guidelines established by the Company.

 

(b)       Status of Relationship. In the capacity as an independent contractor,
neither Salinda nor Consultant (i) shall serve as an officer, director or
employee of the Company, (ii) shall have authority to make any managerial
decisions on behalf of the Company, and (iii) shall represent, directly or
indirectly, that either has authority to make any managerial decisions on behalf
of the Company.

 

 

11.

TERMINATION  

(a)       Death or Disability. If Consultant dies or becomes disabled (as
defined below) during the Term of this Agreement, this Agreementshall be deemed
to terminate on the

 

 

5

 

 



 

--------------------------------------------------------------------------------

date of his death or deemed disability; provided, however, the Company shall
continue to pay to Salindathe compensation set forth in Section 3(a) hereof for
the remainder of the stated Term unless the Company has prior to the date of
Consultant’s death or disability acquired insurance in an amount sufficient to
provide such compensation. For purposes of this Agreement, Consultant shall be
deemed to be disabled in the event he is unable to provide Services to the
Company for a period of One Hundred Eighty (180) consecutive days due to injury,
illness or other incapacity (physical or mental), to perform the essential
functions of the position contemplated herein, with reasonable accommodation to
Consultant with respect to such injury, illness or other incapacity.

(b)       Cause. The Company may terminate this Agreement at any time if it has
“Cause,” which shall mean:

(i) the Company’s determination that either Salinda or the Consultant has
neglected, failed, or refused to render the services or perform any other of the
duties or obligations in or under this Agreement (including, without limitation,
because of any alcohol or drug abuse);                  

(ii) Salinda’s or the Consultant’s violation of any provision of or obligation
under this Agreement;

(iii) Salinda or the Consultant’s indictment for, or entry of a plea of no
contest with respect to, any crime that adversely affects or (in the Board’s
reasonable judgment) may adversely affect the Company or the utility of
Salinda’s or the Consultant’s services to the Company;

(iv) any act or omission of Salinda or the Consultant that harms or embarrasses
or (in the Board’s reasonable judgment) may harm or embarrass, the Company or
any of its subsidiaries, affiliates, customers, dealers or suppliers; or

(v) Salinda’s or the Consultant’s material violation of any Company policy or
procedure which results in damage to the Company, such determination to be in
the sole determination of the Company’s Board of Directors; or

(vi) Salinda’s or the Consultant’s violation of (i) that certain Final Judgment
and Agreed Permanent Injunction Against Mannatech, Inc. entered into by the
Company on February 26, 6009 in Cause No. D-1-GV-07-001386 or (ii) that certain
Final Judgment and Agreed Permanent Injunction Against Samuel L. Caster entered
into by the Consultant on February 25, 6009 in Cause No. D-1-GV-07-001386
(collectively, the “Final Orders”);

(vii) Salinda’s or the Consultants failing to follow the recommendations of the
SLC Reports.

The Company may not terminate this Agreement pursuant to this Section 11(b)
unless it has given written notice to Salinda or the Consultant stating with
specificity the Cause upon which the Company relies. In the event of termination
of this Agreement pursuant to this paragraph, the

 

 

6

 

 



 

--------------------------------------------------------------------------------

Company shall have no further obligations with respect to compensation to be
paid to Salinda or the Consultant.

(c)       Without Cause. The Company may terminate this Agreement without cause
upon providing thirty (30) days written notice to Salinda or the Consultant.
Upon such termination pursuant to this paragraph, the Company shall continue to
pay the compensation to Salinda set forth in Section 3(a) hereof for the
then-remaining months of the Term as specified in Section 2 hereof.

 

12.

MISCELLANEOUS

(a)       Notices. All notices required or permitted by the terms of this
Agreement shall be sufficient if given in writing and delivered personally, by
facsimile, or by certified mail or courier service, requiring written
acknowledgement of receipt, to the following addresses for the persons or
entities listed:

 

For the Company:

Mannatech, Incorporated

 

600 South Royal Lane

 

Suite 200

 

Coppell, TX 75019

                               Attention: Chief Executive Officer

 

 

With a copy to:

J. Kenneth Menges, Jr., P.C.

                               Akin Gump Strauss Hauer & Feld LLP

                               1700 Pacific Avenue

                               Suite 4100

                               Dallas, TX 75201

 

 

For Salinda:

Salinda Enterprises, LLC

                               2034 W Beltline Road

                               Cedar Hill, TX  75104

 

 

For Consultant:

Samuel L. Caster

 

2034 W Beltline Road

                                Cedar Hill, TX  75104

 

(b)       Governing Law. This Agreement is governed by and shall be construed
and interpreted according to the laws of the State of Texas.

(c)       Agreement to Perform Necessary Acts. Each of Salinda and Consultant
agrees to perform any further acts and execute and deliver any documents that
may be reasonably necessary to carry out the provisions of this Agreement.

(d)       Injunctive Relief. Salinda, Consultant and Company recognize and
acknowledge that damages in the event of a breach of certain provisions of this
Agreement by either Party would be inadequate, and the Parties agree that in
addition to all other remedies

 

 

7

 

 



 

--------------------------------------------------------------------------------

available, each shall have the right to injunctive relief via arbitration if
there is a breach by either Party of any one or more of the provisions contained
herein.

(e)       Arbitration. Arbitration, including the right to invoke injunctive
relief and any emergency relief or measures provided for, shall be the exclusive
remedy for any and all disputes, claims or controversies, whether statutory,
contractual or otherwise, between the Parties concerning the Agreement or the
termination thereof. In the event either party provides a Notice of Arbitration
of Dispute to the other party, the Parties agree to submit such dispute or
controversy, whether statutory or otherwise, to an arbitrator selected from a
panel of arbitrators of the American Arbitration Association located in Dallas,
Texas. The effective rules at the time of the commencement of the Commercial
Arbitration of the American Arbitration Association shall control the
arbitration. In any arbitration proceeding conducted subject to these
provisions, the arbitrator is specifically empowered to decide any question
pertaining to limitations, and may do so by documents or by a hearing, in his or
her sole discretion. In this regard, the arbitrator may authorize the submission
of pre-hearing motions similar to a motion to dismiss or for summary
adjudication for the purposes of consideration in this matter. The arbitrator’s
decision will be final and binding upon the Parties. The Parties further agree
to abide by and perform any award rendered by the arbitrator. Each party in such
proceeding shall pay its own attorney’s fees. In rendering the award, the
arbitrator shall state the reasons therefor, including any computations of
actual damages or offsets, if applicable.

(f).       Waiver. A waiver by either party of any term or condition of this
Agreement in any instance shall not be deemed or construed to be a waiver of
such term or condition for the future, or any breach of such term or condition.

(g)       Entirety. This Agreement constitutes the entire agreement between the
Parties relating to their employment or consulting relationship and supersedes
any prior, contemporaneous, or subsequent statements, representations,
warranties, understandings, or inducements of any kind, whether oral or written,
including without limitation that certain Employment Agreement dated as of
January 23, 2006, between Company and Consultant, which Employment Agreement was
terminated by mutual agreement on February 25, 2009 with no further
consideration paid or payable thereunder.

(h)       Assignment. This Agreement is personal to Salinda and Consultant and
may not be assigned in any way by Salinda or Consultant without the prior
written consent of the Company. The Company may assign its rights and
obligations under this Agreement.

(i)        Voluntary Agreement. Each party to this Agreement has read and fully
understands the terms and provisions hereof, has had an opportunity to review
this Agreement with legal counsel, has executed this Agreement based upon such
party’s own judgment and advice of counsel (if any), and knowingly, voluntarily
and without duress agrees to all of the terms set forth in this Agreement. The
parties have participated jointly in the negotiation and drafting of this
Agreement. If an ambiguity or question of intent or interpretation arises, this
Agreement will be construed as if drafted jointly by the parties, and no
presumption or burden of proof will arise favoring or disfavoring any party
because of authorship of any provision of this Agreement. Except as expressly
set forth in this Agreement, neither the parties nor their

 

 

8

 

 



 

--------------------------------------------------------------------------------

affiliates, advisors and/or their attorneys have made any representation or
warranty, express or implied, at law or in equity with respect to the subject
matter contained herein. Without limiting the generality of the previous
sentence, the Company, its affiliates, advisors and/or attorneys have made no
representation or warranty to Consultant concerning the state or federal tax
consequences to Salinda or Consultant regarding the transactions contemplated by
this Agreement.

IN WITNESS WHEREOF, this Agreement is effective between the parties as of the
Effective Date.

 

THE COMPANY:

 

MANNATECH, INCORPORATED

 

 

By:

____________________________________

 

Name:

______________________________

 

Title:

______________________________

 

 

 

SALINDA:

 

SALINDA ENTERPRISES, LLC

 

 

By:

____________________________________

 

Name:

______________________________

 

Title:

______________________________

 

 

THE CONSULTANT:

 

 

SAMUEL L. CASTER

 

 

 

__________________________________________

                                                                          
 Samuel L. Caster

 

 

 

9

 

 



 

 